DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of information disclosure statement(s) filed 2 November 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 7 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery Roger Stafford (Patent number: US 8, 793, 620 B2), hereafter Stafford, in view of Nakada et al; (Publication number: US 2009/0289895 A1), hereafter Nakada.

Regarding claim 1:
	Embodiments by Stafford describe information related to a point of gaze (POG) may be acquired based on images captured by a camera (Stafford Col 5 lines 7 – 9) or by corneal reflections (Stafford Figure 4A and Col 8 lines 36 – 45). Therefore, Stafford discloses an estimation method (Stafford ABSTRACT; Figure 11), comprising: acquiring positional information of an interaction target on a screen that corresponds to an interaction performed on a device through an operation on the user (Stafford Figure 11 1104,1106 – a position of the cursor is acquired based on detection on physical action on a mouse, for example; Stafford Col 3 lines 31 – 67); and estimating a sight position of the user on the screen on the basis of the information regarding the sight of the user and the positional information of the target on the screen, by processing circuitry 
	While, Stafford notes an eye gaze tracker may include a device for measuring eye movements based on electrooculogram (Stafford Col 8 lines 27 – 35), Stafford does not disclose the estimation method comprising: acquiring information of an eyeball motion of a user on the basis of a measurement value of an eye potential of the user;  acquiring information regarding relative motion of sight of the user on the basis of at least the information of the eyeball of the user; and estimating the sigh positon of the user on the screen on the basis of the information regarding the relative motion of the sight of the user.
	However, Nakada discloses an electroencephalogram interface system, electroencephalogram interface apparatus, method, and computer program. More specifically, Nakada discloses: acquiring information of an eyeball motion of a user on the basis of a measurement value of an eye potential of the user (Nakada [0069][0070] electroencephalograph signals of eye movement detected); acquiring information regarding relative motion of sight of the user on the basis of at least the information of the eyeball of the user (Nakada [0074] eyeball angular velocity determined based on measurement); and estimating the sight position of the user on the screen on the basis of the information regarding the relative motion of the sight of the user (Nakada Figure 5(a) and [0080 – 0082]- fixation coordinate determined based on detected relative movement of the eyes).


Regarding claim 7:
	Claim 7 is similarly rejected for those reasons discussed above in claim 1(and additionally for those reasons disclosed by Stafford’s Col 13 lines 53 – 65).

Regarding claim 8:
	Claim 8 is similarly rejected for those reasons discussed above in claim 1 (and for those reasons disclosed by Stafford’s Figure 10 1032, 1034).


Allowable Subject Matter
Claims 2 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MIHIR K RAYAN/           Examiner, Art Unit 2623